Citation Nr: 0813256	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  03-01 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by fatigue and forgetfulness.

2.  Entitlement to service connection for an eye disorder.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from June 1971 to June 
2001.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  Since that time, the veteran has relocated 
to Ohio; however, as the veteran is VA employee at the RO in 
Cleveland, Ohio, his claim is being processed by the RO in 
Detroit, Michigan, as is reflected on the cover page of this 
decision.

In December 2003 and December 2005, the Board remanded the 
matter for additional evidentiary development.  A review of 
the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

With respect to the veteran's claim of service connection for 
a disability manifested by fatigue and forgetfulness, the 
Board notes that such issue was previously characterized as 
entitlement to service connection for fatigue, forgetfulness, 
and numbness and fatigue of the upper extremities.  In a May 
2005 rating decision, however, the RO granted service 
connection for carpal tunnel syndrome of the left and right 
upper extremities, thus satisfying part of the veteran's 
appeal.  The remaining issue on appeal has therefore been 
recharacterized, as set forth on the cover page of this 
decision.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 
1997).

As the Board previously noted in December 2005, the veteran 
has submitted claims of service connection for dental 
conditions and a skin disorder.  Such claims have not yet 
been adjudicated.  Thus, they are again referred to the RO 
for appropriate action.  Additionally, it appears that the 
veteran may be seeking service connection for depression.  
See May 2004 statement from the veteran.  This claim has not 
yet been adjudicated.  Thus, it is referred to the RO for 
appropriate action.  

As set forth in more detail below, another remand is required 
with respect to the claim of service connection for an eye 
disorder.  This issue is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The most probative evidence indicates that the veteran does 
not currently have a diagnosed disability manifested by 
fatigue and forgetfulness.


CONCLUSION OF LAW

A disability manifested by fatigue and forgetfulness was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b)(1) (2007).  As part of that notice, VA 
must inform the claimant of the information and evidence he 
is expected to provide, as well as the information and 
evidence VA will seek to obtain on his behalf.  In addition, 
VA must advise a claimant to provide any additional evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2007).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In this case, in a February 2004 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete a claim of service connection, and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  The letters also advised 
the veteran to submit or identify any additional information 
that he felt would support his claims.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges that the VCAA letter discussed above 
was issued after the initial rating decision on the veteran's 
claim.  Nonetheless, the evidence does not show, nor does the 
veteran contend, that any notification deficiencies have 
resulted in prejudice or otherwise affected the essential 
fairness of the adjudication.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In that regard, the Board notes that after issuing the 
February 2004 VCAA letter, the RO reconsidered the veteran's 
claim on several occasions, as evidenced by the May 2005 and 
November 2007 Supplemental Statements of the Case.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006); see also 
Medrano v. Nicholson, 21 Vet. App. 165 (2007) (holding that a 
notice error may be cured by providing compliant notice, 
followed by a readjudication); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an Statement of the Case or 
Supplemental Statement of the Case, is sufficient to cure a 
timing defect).
The Board also acknowledges that the February 2004 VCAA 
letter does not specifically satisfy all of the notice 
requirements of section 5103(a), particularly the additional 
requirements delineated by the Court in Dingess/Hartman.  
Again, however, the evidence does not show, nor does the 
veteran contend, that any notification deficiencies have 
resulted in prejudice.  In that regard, the Board notes that 
for the disability at issue in this case, service connection 
has been denied.  Thus, the additional Dingess/Hartmann 
elements are not at issue.  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).  For the 
reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  

In this case, the veteran's service medical records are on 
file, as are post-service clinical records identified by the 
veteran.  Despite being given the opportunity to do so, the 
veteran has neither submitted nor identified any additional 
post-service VA or private clinical records pertaining to his 
claims.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 
3.159(c)(2), (3) (2007).  

In that regard, the Board observes that the veteran has 
reported that he was treated for chronic fatigue syndrome at 
a private facility between 1990 and 1992.  Consistent with 
VA's duty to assist, the RO contacted the facility in August 
2002 and requested copies of treatment records pertaining to 
the veteran.  In August 2002, the facility responded that a 
thorough search had been made, but no records pertaining to 
the veteran could be located.  Based on this response, the 
Board finds that there is no further duty to assist the 
veteran in obtaining records from this provider.  See 
38 C.F.R. § 3.159 (c)(1) (providing that a follow-up request 
is not required if a response to the initial request 
indicates that the records sought do not exist or that a 
follow-up request for the records would be futile).

The Board notes that the veteran has also been afforded a VA 
medical examination in connection with his claim.  38 C.F.R. 
§ 3.159(c)(4) (2007).  The Board finds that the report of 
this examination provide the necessary medical opinion.

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  The veteran has not argued otherwise.  


Background

The veteran's service medical records show that in January 
1988, he sought treatment for symptoms such as fatigue and 
tingling in the lower extremities.  The assessment was lower 
extremity paresthesias of unknown etiology.  

Later that month, the veteran was evaluated in the neurology 
clinic.  He reported that he had been well until July 1987, 
when he first noticed a numb area on the top of his toes.  
Over the next two to three months, he indicated that the 
numbness spread to his legs.  He indicated that it did not 
involve his hands, face, or other body parts, nor was it 
associated with weakness, ataxia or anatomic dysfunction.  He 
indicated that symptoms then over the next two to three 
months reversed and had now completely resolved except for 
mild fatigability.  The veteran mentioned no other associated 
neurologic or constitutional symptoms.  Neurological 
examination was normal, as was laboratory testing.  The 
impression was rule out subacute peripheral neuropathy, 
possible mild Guillian-Barre syndrome, and hypothyroidism.  
The veteran was advised to return to the clinic if his 
symptoms recurred.

In August 1990, the veteran again complained of fatigue.  The 
assessment was vague neurological symptoms/fatigue, possible 
early multiple sclerosis/muscular dystrophy.  Neurological 
testing was recommended.  In December 1990, the veteran was 
again seen in connection with similar complaints, including 
fatigue, tingling of the extremities, and memory loss.  
Subsequent records show that diagnostic testing, including 
neurological testing, a spinal tap, MRI of the brain, 
laboratory testing, EEG, and X-ray studies, failed to reveal 
any organic etiology for the veteran's complaints.  
Psychiatric testing was inconsistent with a somatization 
disorder.  

In November 1991, it was noted that the veteran had vague 
somatic complaints including fatigue, blurred vision, 
numbness and tingling in the legs and arms, and alternating 
bouts of diarrhea and constipation.  It was noted that 
neurological testing was now consistent with the suggestion 
of a somatization disorder.  It was noted that the veteran 
had consulted a civilian physician who performed lab work and 
reportedly diagnosed the veteran as having Epstein Barr 
virus.  

In April 1996, the veteran reported continued fatigue, but 
indicated that his episodes of lightheadedness had decreased.  
He denied depression and sad feelings.  Neurological 
examination was normal.  The impression was numbness/fatigue, 
improved/stable.  

On examination in July 1997, the veteran indicated that his 
memory problems had resolved.  He reported no additional 
problems with fatigue, stating that he had a very active 
life, working 10-12 hours daily and still having the energy 
to work out thereafter.  The assessment was resolved 
neurologic issues from a clinical standpoint. 

In a March 2001, the veteran completed a Report of Medical 
Assessment on which he indicated that he had had fatigue and 
forgetfulness since 1986.  The examiner noted that the 
veteran's complaints of fatigue were under evaluation.  

In connection with his separation from service, the veteran 
submitted an original application for VA compensation 
benefits, seeking service connection for numerous 
disabilities, including a disability manifested by fatigue 
and numbness in the extremities.  On his application, the 
veteran indicated that he had been diagnosed as having 
chronic fatigue syndrome by a civilian physician in 1991 or 
1992.  

In connection with his claim, the RO received the report of a 
private March 2001 neurological examination, during which the 
veteran complained of tingling and numbness in the upper 
extremities.  He indicated that in 1986, he had experienced 
tingling and numbness in his hands and lower extremities; he 
indicated that extensive workup failed to find any pathology.  
An MRI was performed in May 2001 to investigate the 
possibility of cervical radiculopathy, but the study showed 
no lesions.  In June 2001, a consultation with an orthopedic 
surgeon was recommended.  

The veteran was afforded a fee basis medical examination in 
March 2001.  He reported that in 1986, he began to feel 
tired, forgetful, and developed tingling in his extremities.  
The veteran felt as if these symptoms of fatigue, 
forgetfulness, and numbness in the extremities were part of 
the same problem, as they involved virtually the whole body 
and lacked any anatomic distinctiveness.  He indicated that 
he "gave up checking with the military doctors, who did not 
find anything."  However, he indicated that he consulted a 
civilian physician who told him his symptoms were due to 
chronic fatigue syndrome from the Epstein-Barr virus.  
Neurological examination was normal.  Diagnostic testing 
included EKG, laboratory testing, and X-ray studies of the 
extremities and spine.  After examining the veteran, the 
examiner noted that the veteran had indicated that he no 
longer suffered from fatigue, forgetfulness, and tingling in 
the extremities.  However, he noted that X-ray studies of the 
hands had shown mild osteoarthritis.  The diagnosis was mild 
osteoarthritis involving several interphalangeal and 
metacarpal phalangeal joints, both hands.  The examiner 
indicated that there was no pathology to warrant a diagnosis 
regarding the veteran's fatigue and forgetfulness.  

At a VA neurological examination in August 2004, the veteran 
reported that he had problems with his arms, hands, and 
fingers, including numbness and stiffness.  He also 
complained of chronic fatigue and depression, stating that he 
did not know if his fatigue and poor memory were related to 
his upper extremity symptoms.  With respect to his memory, 
the veteran recalled that in 1988, he would forget things 
"like the absent minded professor."  He felt that such 
forgetfulness had improved since that time, likely due to a 
less stressful life.  Also in 1988, he began feeling 
fatigued, even though he was getting plenty of sleep and was 
in good shape.  He indicated that his condition persisted to 
the present day.  However, he indicated that it had never 
interfered with his job.  On examination, the veteran was 
oriented to person, place and time.  There was no prominent 
sensory or motor loss in the arms or forearms.  The rest of 
the neurological examination was unremarkable, including 
cranial nerves, gait, speech, and language.  The impression 
was that the veteran was suffering from mainly carpal tunnel 
syndrome.  Cognitive testing, however, was normal, including 
short term memory, calculation, and language parameters.  The 
examiner concluded that there was no evidence of a process of 
fatigue or myopathy that would be of a neurologic natures, 
such as myasthenia gravis, chronic inflammatory demyelinating 
polyneuropathy (CIDP), or inflammatory bowel disease.  

At a VA medical examination in August 2004, the veteran 
reported that in the early to mid 1990's, he developed some 
fatigue associated with numbness and tingling in his upper 
extremities.  It was noted that a complete neurological 
workup was negative.  The veteran indicated, however, that he 
continued to experience fatigue even after resting.  The 
examiner noted that the veteran gave no history of actually 
being diagnosed with chronic fatigue syndrome.  It was also 
noted that the veteran had no low grade fever, exudative 
pharyngitis, or palpable or tender cervical or axillary lymph 
nodes.  He did experienced generalized muscle aches and 
weakness and felt fatigue after exercising.  The veteran also 
reported that he had been diagnosed as having depression by a 
private physician and was currently taking Zoloft.  The 
examiner noted that the veteran worked 40 hours weekly at the 
VA Regional Office and that he had had no incapacitating 
episodes where he required complete bed rest, nor did he use 
any medication for chronic fatigue syndrome.  After examining 
the veteran and reviewing his claims folder, the examiner 
concluded that the veteran did not meet the criteria for a 
diagnosis of chronic fatigue syndrome.  In December 2004, a 
VA endocrinologist reviewed the record and indicated that she 
concurred with these conclusions.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


Analysis

The veteran seeks service connection for a disability 
manifested by fatigue and forgetfulness.  He states that 
during his period of active service, he developed symptoms of 
fatigue and forgetfulness and that such symptoms have 
persisted to the present day.  

As set forth above, the service medical records document the 
veteran's complaints of fatigue and forgetfulness.  However, 
the service medical records also show that repeated 
diagnostic testing during service failed to reveal a cause 
for the veteran's complaints.  The Board further notes that 
the post-service medical evidence is similarly negative for a 
diagnosis of a disability manifested by fatigue and 
forgetfulness.  

In fact, in March 2001, the veteran was afforded a VA fee 
basis medical examination in connection with his claim during 
which the examiner concluded that there was no pathology to 
warrant a diagnosis regarding the veteran's complaints of 
fatigue and forgetfulness.  

The Board further notes that at a VA neurology examination in 
August 2004, the examiner concluded that there was no 
evidence of a process of fatigue or myopathy that would be of 
a neurologic nature, such as myasthenia gravis, chronic 
inflammatory demyelinating polyneuropathy (CIDP), or 
inflammatory bowel disease.  

Similarly, at a VA medical examination in August 2004, after 
examining the veteran and reviewing his claims folder, the 
examiner concluded that the veteran did not meet the criteria 
for a diagnosis of chronic fatigue syndrome.  In December 
2004, a VA endocrinologist reviewed the record and indicated 
that she concurred with these conclusions.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. §§ 1110, 
1131; see Degmetich v. Brown, 104 F.3d 1328 (1997).  It is 
well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).

In this case, the Board has carefully reviewed the record, 
but finds no probative evidence of a current diagnosis of a 
disability manifested by fatigue and forgetfulness.  While 
the Board has considered the veteran's claim that he 
experienced such symptoms during service and has continued to 
experience such symptoms, the Court has held that a symptom 
alone without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez- Benitez v. West, 13 Vet. App. 282 (1999). 

In this case, there is simply no evidence of a current 
diagnosis of a disability manifested by fatigue and 
forgetfulness.  While the veteran reports that during his 
period of active service, he was diagnosed by a private 
physician as having the Epstein-Barr virus and/or chronic 
fatigue syndrome, unfortunately, there are no records 
available from this provider.  While the Board has considered 
the veteran's statements to the effect that he was diagnosed 
as having Epstein Barr and/or chronic fatigue syndrome, the 
Court has held that a claimant's lay statements relating what 
a medical professional told him, filtered as they are through 
a lay person's sensibilities, are simply too attenuated and 
inherently unreliable to constitute "medical" evidence to 
support a claim.  See Warren v. Brown, 6 Vet. App. 4 (1993).  

In any event, the Board assigns far more probative weight to 
the findings of the March 2001 and August 2004 examiners, 
discussed above.  The Board finds that this medical evidence 
is persuasive and assigns it great probative weight.  These 
medical opinions were rendered by specialists, were based on 
a review of the veteran's claims folders and/or medical 
history, as well as an examination of the veteran.  See Bloom 
v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 10 
Vet. App. 279, 284 (1997).  Moreover, the Board notes that 
there is no conflicting medical evidence in the entire record 
on appeal of similar or greater probative weight showing that 
the veteran has been diagnosed with a disability manifested 
by fatigue and forgetfulness.  The veteran has not 
specifically argued otherwise, nor has he provided any 
medical evidence of a current diagnosis of a disability 
manifested by fatigue or forgetfulness, despite being given 
the opportunity to do so.  

In reaching this decision, the Board acknowledges that in 
some circumstances, service connection for chronic, 
undiagnosed illness (or a medically unexplained chronic 
multisymptom illness such as fibromyalgia) arising from 
service in Southwest Asia during the Gulf War may be awarded 
to a Persian Gulf veteran under 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317.

That provision, however, does not apply in the instant case.  
The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia Theater of operations during the Persian Gulf War.  38 
C.F.R. § 3.317(d)(1).  In this case, the evidence does not 
show, nor does the veteran contend, that he is a Persian Gulf 
veteran.  Indeed, in March 2006, the National Personnel 
Records Center affirmatively indicated that there was no 
evidence in the veteran's personnel file to substantiate any 
service in the Southwest Asia Theater of Operations.  
Accordingly, the provisions pertinent to "undiagnosed 
illnesses" are not for application.

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a disability manifested by fatigue and 
forgetfulness.  The benefit of the doubt doctrine is not for 
application where the clear weight of the evidence is against 
the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a disability manifested 
by fatigue and forgetfulness is denied.


REMAND

In its December 2005 remand, the Board noted that although 
the veteran had previously been afforded a VA eye examination 
in September 2004, such examination had been performed by an 
optometrist.  Given the veteran's contentions and the 
evidence of record, the Board determined that a VA 
examination by an ophthalmologist was necessary.  

Pursuant to the Board's remand instructions, the veteran 
underwent another VA eye examination in October 2006.  
Unfortunately, however, the examination was again performed 
by an optometrist, rather than an ophthalmologist, as the 
Board has specified.  For these reasons, another VA medical 
examination is necessary.  See Stegall v. West, 11 Vet. App. 
268 (1998) (holding that where remand instructions are not 
followed, the Board errs as a matter of law when it fails to 
ensure compliance).

Additionally, a review of the record indicates that in 
February 2004, the RO provided the veteran with a VCAA 
notification letter outlining the evidence necessary to 
substantiate the claim currently on appeal.  Since that time, 
however, the Court has issued a decision imposing additional 
notification requirements.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) (holding that the notice requirements 
of 38 U.S.C.A. § 5103(a) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award).  The RO has not yet 
issued a letter complying with these additional requirements.  
Thus, a remand is necessary.

Accordingly, this matter is remanded for the following:  

1.  The veteran should be provided with 
appropriate notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), which 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date, as outlined by the Court 
in Dingess/Hartman.
2.  The veteran should be afforded a VA 
examination by an ophthalmologist to 
determine if he has any current 
disability of the eyes that is related to 
service.  The claims folder should be 
made available to the examiner for review 
in connection with the examination.  
After examining the veteran and reviewing 
his claims folder, the ophthalmologist 
should be asked to delineate each eye 
disability identified on examination, 
other than a refractive error such as 
myopia or presbyopia, and provide an 
opinion as to whether it is at least as 
likely as not that any such eye 
disability is causally relate to the 
veteran's active service or any incident 
therein.  The examiner is advised that 
the term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.

3.  After the above development has been 
completed, the RO should review all the 
evidence of record in readjudicating the 
veteran's claim.  If the veteran's claim 
remains denied, he should be provided 
with a supplemental statement of the case 
and an opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


